DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the Non Final Rejection Office action mailed on April 29, 2021 is persuasive and, therefore, the action is withdrawn.  Please find the new Non Final Rejection below.

Drawings
The drawings were received on April 29, 2021.  These drawings are not approved, because Figure 2 still lacks the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the conductor and insulative materials is improper.  The applicant should refer to MPEP Section 608.02 for the proper cross-hatching of materials. Correction is required.  
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyogo (Pub Num 2001/0002773).  Hyogo discloses a high voltage charging cable (Figs 1-7) that avoids the influence of noise on the signal lines and is relatively small in diameter (Paragraph 6).  Specifically, with respect to claim 1, Hyogo discloses a high voltage charging cable (5, Figs 1 & 4) having a sheath (28) which comprises the following features arranged within the sheath (28, Paragraph 27), at least four conductor cables (top left 19, bottom right 19, top right 19, bottom left 19), a first conductor cable (top left 19)  and a second conductor cable (bottom right 19) are jointly assigned to a first electric potential (+)  and a third conductor cable (top right 19), and a fourth conductor cable (bottom left 19) are jointly assigned to a second electric potential (-, Fig 3).  With respect to claim 3, Hyogo discloses that there is additionally a fifth conductor cable (21), which is realized as a protective conductor cable (i.e. signal), arranged within the sheath (5, Paragraph 27).  With respect to claim 4, Hyogo discloses .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyogo (Pub Num 2001/0002773) in view of Emme (Pat Num 8,847,069).  Hyogo discloses a high voltage charging cable (Figs 1-7) that avoids the .
	However, Hyogo doesn’t necessarily disclose the inner shield comprising a metal foil arranged on an inner circumferential surface of the sheath (claim 2), nor the cable comprising at least one cooling line arranged within the sheath through which a cooling fluid may flow (claim 5), nor the cooling line being in direct contact with each conductor cable (claim 6), nor the cooling line being in indirect contact with each conductor cable by means of a strain relief cable arranged between the cooling lines and the respective conductor cable (claim 7), nor the cooling line being arranged centrally within the sheath surrounded in a stellate manner by all conductor cables in the cross section of the cable and in direct contact with each conductor cable (claim 8), nor the cable further comprising a second cooling line and a third cooling line through each of which a cooling fluid can flow, wherein in cross section of the cable, the second cooling line and the third cooling line are arranged in a stellate manner around the central cooling line (claim 9), nor the central cooling line being in direct contact with the second cooling line and the third cooling line and wherein the central cooling line by means of a strain relief 
	Emme teaches a high voltage cable (Figs 1-5) comprising a plurality of cooling lines surrounding a plurality of conductor cables, wherein the cooling lines have improved cooling characteristics, while also providing a cost effective means to manufacture (Cols 1-2, lines 65-67 & 1-3, respectively).  Specifically, with respect to claim 2, Emme disclose a high voltage cable (1, Fig 3) comprising a plurality of conductor cables (4a-4c) surrounded by a plurality of cooling lines (7a-7c), wherein the 
	With respect to claim 2, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable comprising an inner shield of metallic braid of Hyogo to comprise an inner shield being a metallic foil layer configuration as taught by Emme because Emme teaches that such a configuration provides a high voltage cable (Figs 1-5) comprising a plurality of cooling lines surrounding a plurality of conductor cables, wherein the cooling lines have improved cooling characteristics, while also providing a cost effective means to manufacture (Paragraph 8) and since it is well known in the art of cables that doing such results in reduced overall weight and size of the cable.
	With respect to claims 5-12, 14, and 17-20, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the 
	With respect to claims 10, 12, and 14, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of modified Hyogo to second and third cooling lines to each be in direct contact with the central cooling line along with the at least one signal line, being in direct contact with the second cooling line or the third cooling line since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of .
Based on the withdrawal of the previously cited Non Final Rejection, this office action is a Non Final Rejection.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 15, 2021